                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:18-CV-00193-KDB-DCK
 JEREMY SEAN SHOOK AND                               )
 JEFFREY DEAN SHOOK,                                 )
                                                     )
                   Plaintiffs,                       )
                                                     )
     v.                                              )                      ORDER
                                                     )
 CITY OF LINCOLNTON, NC, et al.                      )
                                                     )
                   Defendants.                       )
                                                     )

          THIS MATTER is before the Court on Plaintiffs Jeremy Shook and Jeffrey Shook’s

(collectively, “Plaintiffs”) Motion for Preliminary Injunction (Doc. No. 11.) For the reasons stated

herein, the Court GRANTS IN PART and DENIES IN PART Plaintiffs’ motion.

                                  I.      RELEVANT BACKGROUND

          This civil rights action is based on Plaintiffs’ allegations that the City of Lincolnton,

North Carolina (“the City”) and certain City officials (“Individual Defendants”) (collectively,

“Defendants”), through the adoption and enforcement of two city ordinances, are interfering with

Plaintiffs’ First Amendment rights of free speech and free exercise of religion. Plaintiff also

asserts the Defendants violated the Fourth and 14th Amendments and three provisions of the

North Carolina constitution. Plaintiffs assert a total of ten claims against the City:

   a) Count I – Violation of 42 U.S.C. § 1983 based on the contention that Section
      103.05(B)(3) is facially unconstitutional
   b) Count II – Violation of 42 U.S.C. § 1983 based on the contention that Section
      103.05(B)(3) is unconstitutional as applied to Plaintiffs
   c) Count III – Violation of 42 U.S.C. § 1983 based on the contention that Section 93.016(I)
      is facially unconstitutional
   d) Count IV – Violation of 42 U.S.C. § 1983 based on the contention that Section 93.016(I)
      is unconstitutional as applied to Plaintiffs
   e) Count V – Violation of Article I, § 13 of the North Carolina Constitution based on the
      contention that the City interfered with Plaintiffs right to freely exercise religion
   f) Count VI – Violation of Article I, § 14 of the North Carolina Constitution based on the
      contention that the City interfered with Plaintiffs right to freedom of speech
   g) Count VII – Violation of 42 U.S.C. § 1983 based the contention that Section 93.016(I)
      and Section 103.05(B)(3) are vague and overbroad in violation of the 14th Amendment of
      the U.S. Constitution, and also applied in an unconstitutional manner
   h) Count VIII – Violation of Article I, § 19 of the North Carolina Constitution based the
      contention that Section 93.016(I) and Section 103.05(B)(3) are vague and overbroad, and
      also applied in an unconstitutional manner
   i) Count IX - Violation of 42 U.S.C. § 1983 based on contention that the City unreasonably
      seized and prosecuted Plaintiff Jeffrey Shook in violation of the Fourth Amendment of
      the U.S. Constitution
   j) Count X – Malicious prosecution

Plaintiffs also assert a claim for violation of 42 U.S.C. § 1983 based on alleged violations of the

First, Fourth, and Fourteenth Amendments of the U.S. Constitution against the Individual

Defendants.

       The Complaint alleges that Plaintiffs are professing Christians whose religious beliefs

compel them to “publicly share what they believe.” (Doc. No. 1, ¶¶ 13, 14.) Plaintiffs allege that

to accomplish this, they “have been preaching on the City’s public streets or sidewalks for

approximately 19 years, particularly at public festivals or gatherings.” (Id., ¶ 15.) They allege

they “use no amplification when they preach” and “do not block ingress or egress to streets,

sidewalks, or buildings, and do not otherwise follow, confront, harass, or otherwise interfere with

other individuals.” (Id., ¶¶ 17, 19.) The City submitted declarations to the Court in support of its

opposition to Plaintiffs’ motion that establish there is a dispute regarding Plaintiffs’ description

of their conduct while preaching.

       Plaintiffs allege that they received citations for violating two city ordinances on May 31,

2018, while they were preaching at a weekly public event (the “Alive After Five Festival”) in

downtown Lincolnton. (Id.¶ 21–25.) The citations stated that Plaintiffs violated § 130.05, titled
“Special Events and Festivals,” (“Special Event Ordinance”) and § 93.016, titled “Unnecessary

Noise Prohibited Specifically” (“Unnecessary Noise Ordinance”). (Id., ¶¶ 26–29.) The Special

Event Ordinance provides:

       (B) During the time and area so designated, the following activities shall be
       forbidden:

       ...

       (3) Any conduct deemed to be disruptive or dangerous to participants or attendees
       of the special event. Abusive or threatening language that disrupts a special event
       or festival or that abuses or threatens another person in a manner likely to cause a
       fight or brawl at a special event or festival is prohibited. Noise Ord. 93.016(I)
       also applies.

At the time Plaintiffs received these citations, the Unnecessary Noise Ordinance provided:

       The following acts, among others, are hereby declared to create loud, disturbing
       and unnecessary noises in violation of this code, but the enumeration shall not be
       deemed to be exclusive:

       ...

       (I) Any person or group of persons willfully making any loud, raucous, or
       disturbing sound that – because of its volume, duration, and character – annoy,
       disturb, frighten, injure, or endanger the comfort, health, peace, or safety of
       reasonable persons of ordinary sensibilities in the neighborhood or Central
       Business District is prohibited.

Violation of the Special Event Ordinance is either a Class 1 or Class 2 misdemeanor, and

violation of the Unnecessary Noise Ordinance is a Class 3 misdemeanor. (Id.) Each ticket

provided that Plaintiffs must pay a $20.00 fine within fifteen days. (Id., ¶ 30.) When Plaintiffs

inquired as to how they could contest the citations, they were told they could not. (Id., ¶¶ 31–

33.) Plaintiffs never paid the fine, and the City asserts in its response to Plaintiffs’ motion that it

made no attempt to enforce the citation beyond sending a reminder notice.

       The Complaint further alleges that roughly one month later, on June 28, 2018, Plaintiff

Jeffrey Shook was arrested while preaching at the Alive After Five Festival. (Id., ¶ 37.) The
police report from the incident states that he violated the Special Event Ordinance and the

Unnecessary Noise Ordinance. (Id., ¶ 39.) The criminal case was dismissed by order of the

Lincoln County District Court on September 17, 2018. (Id., ¶ 44.) The Complaint alleges that

the judge determined that the Unnecessary Noise Ordinance under which Plaintiff was charged

was unconstitutional and violated his guaranteed right to free speech. (Id., ¶¶ 43, 44.)

        The City then amended the Unnecessary Noise Ordinance to remove reference to the

“character” of the prohibited speech. The revised ordinance provides:

        The following acts, among others, are hereby declared to create loud, disturbing
        and unnecessary noises in violation of this code, but the enumeration shall not be
        deemed to be exclusive:

        ...

        (I)    Any person or group of persons willfully making any loud, raucous, or
               disturbing sounds that – because of volume or duration – annoy, disturb,
               frighten, injure, or endanger the comfort, health, peace, or safety of
               reasonable persons of ordinary sensibilities in the neighborhood or Central
               Business District is prohibited.

        Plaintiffs filed the instant motion for a preliminary injunction on June 4, 2019. (Doc. No.

11.) At the time the Complaint was filed, the newly-revised Unnecessary Noise Ordinance had

never been enforced against Plaintiffs. In their Motion, Plaintiffs assert that on May 4, 2019,

while preaching at the Alive After Five Festival, Jeffrey Shook was given a verbal warning by

Lincolnton police under the new Unnecessary Noise Ordinance, and was told it was acceptable

for him to speak at a distant location where he could not be heard by festival goers. (Doc. No.

12, at 5.)

                                    II.     LEGAL STANDARD

        The standard for considering a motion for a preliminary injunction is well established. A

preliminary injunction is “an extraordinary remedy that may only be awarded upon a clear
showing that the plaintiff is entitled to such relief” and may never be awarded “as of right.”

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22, 24, 32 (2008) (noting that even issuance of

a permanent injunction after trial “is a matter of equitable discretion; it does not follow from

success on the merits as a matter of right.”). The Fourth Circuit has similarly recognized that the

grant of such a remedy involves “the exercise of a very far-reaching power, which is to be

applied only in [the] limited circumstances which clearly demand it.” Centro Tepeyac v.

Montgomery Cnty., 722 F.3d 184, 188 (4th Cir. 2013) (en banc).

        In order to receive a preliminary injunction, a plaintiff must establish that: (1) it is likely

to succeed on the merits; (2) it is likely to suffer irreparable harm without the preliminary

injunction; (3) the balance of equities tips in its favor; and (4) the injunction is in the public

interest. Winter, 555 U.S. at 20; Mountain Valley Pipeline, LLC v. Western Pocahontas

Properties Limited Partnership, 918 F.3d 353 (4th Cir. 2019); League of Women Voters of N.C.

v. North Carolina, 769 F.3d 224, 236 (4th Cir. 2014). Each of these four requirements must be

satisfied. Id.

        Accordingly, a plaintiff must make a “clear” showing both that he is likely to suffer

irreparable harm absent relief and he is likely to succeed on the merits at trial, as well as

demonstrate the balance of equities favors him, and the injunction is in the public interest. See

Winter, 555 U.S. at 22; Real Truth About Obama, Inc. v. Fed. Election Comm'n, 575 F.3d 342,

346 (4th Cir. 2009), vacated on other grounds, 559 U.S. 1089 (2010). However, plaintiffs “need

not show a certainty of success.” Pashby v. Delia, 709 F.3d 307, 321 (4th Cir. 2013).

                                          III.    DISCUSSION

        Plaintiffs ask the Court to enjoin the City from “from enforcing Lincolnton Ordinances §

130.05 and § 93.016 against them, or from in any way hindering, interfering with, or preventing

them from exercising their constitutional rights to engage in religious speech on the public streets
of Lincolnton.” (Id., at 2.) They argue they are likely to succeed on the merits of their case

because they have an unfettered right to speak in traditional public forums, religious speech is

constitutionally protected, and because the ordinances are both facially invalid and have been

unconstitutionally applied to Plaintiffs.

    A. The City May Regulate Speech in Traditional Public Forums.

        Plaintiffs first take the position that they have an unfettered right to speak during the

Alive After Five festival because it takes place in a city street, which is a traditional public

forum, the streets, and because their religious speech is constitutionally protected. While

Plaintiffs are correct that religious speech is protected as is the right to speak in public streets,

these rights are not unfettered.

        It is true the Supreme Court has made clear that members of the public “retain strong free

speech rights when they venture into public streets and parks, which have immemorially been

held in trust for the use of the public and, time out of mind, have been used for purposes of

assembly, communicating thoughts between citizens, and discussing public questions.” Pleasant

Grove City, Utah v. Summum, 555 U.S. 460, 469 (2009) (citations and internal quotation marks

omitted). In addition, religious speech is specifically protected under the First Amendment.

        However, while the government's power to regulate speech in a traditional public forum

is “limited,” it is “not foreclosed.” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 555 (4th

Cir. 2013). Governments may impose content-neutral time, place, and manner regulations of

speech in traditional public forums, provided the restrictions are “narrowly tailored to serve a

significant government interest and leave open ample alternative channels of

communication.” Id.; see Ross v. Early, 746 F.3d 546, 552–53 (4th Cir.), cert. denied, 135 S. Ct.

183 (2014). A content-neutral regulation is narrowly tailored if it does not “burden substantially
more speech than is necessary to further the government's legitimate interests.” McCullen v.

Coakley, 573 U.S. 464 (2014) (internal quotation marks omitted). To be valid, the regulation

“need not be the least restrictive or least intrusive means of serving the government's interests.

But the government still may not regulate expression in such a manner that a substantial portion

of the burden on speech does not serve to advance its goals.” Id. (internal quotation marks

omitted).

       It is beyond dispute that the City's interests in ensuring public safety and order are

legitimate, significant governmental interests. McCullen v. Coakley, 573 U.S. 464 (2014); see

also Reynolds v. Middleton, 779 F.3d 222, 227 (4th Cir. 2015) (“[W]e generally have not

required the government to present evidence to show the existence of a significant governmental

interest; common sense and the holdings of prior cases have been found sufficient to establish,

for example, that the government has a significant interest in public safety”). Similarly well

settled is a city has “a substantial interest in protecting its citizens from unwelcome

noise.” Members of the City Council v. Taxpayers for Vincent, 466 U.S. 789, 805–06 (1984).

That interest is at its apex when it comes to protecting the “well-being, tranquility, and privacy of

the home,” Frisby v. Schultz, 487 U.S. 474, 484 (1988) (citation omitted), but remains significant

even when it comes to “protect[ing] such public forums as city streets and parks from excessive

noise,” Ward v. Rock Against Racism, 491 U.S. 781, 796 (1989).

       Importantly, the City may apply these content-neutral regulations to all speech, including

religious speech. See, e.g., Costello v. City of Burlington, 632 F.3d 41, 44 (2nd Cir. 2011)

(affirming summary judgment in favor of city that cited street preacher for preaching “at the top

of his stentorian voice” on a pedestrian mall under ordinance banning “loud or unreasonable

noise”); Redd v. City of Enterprise, 140 F.3d 1378, 1382-83 n.4 (11th Cir. 1998) (street
preacher’s admission “that he was speaking at least loudly enough to be heard across a busy

intersection . . . is sufficient to establish that the officers had arguable probable cause to arrest”

him for violating disorderly conduct statute’s prohibition against “unreasonable noise” especially

where “passers-by complained of the loudness”). For this reason, the Court concludes that

Plaintiffs have failed to sufficiently establish they are likely to succeed on the merits of their case

based on their argument that they have an unfettered right to preach in public forums.

    B. Plaintiffs’ Facial Challenge to the Ordinances

        Plaintiffs next argue that the Court should enjoin the City from enforcing the Special

Events Ordinance because it is both overbroad and vague, and should similarly enjoin

enforcement of the Unnecessary Noise Ordinance because it is also vague.

        A law is unconstitutionally overbroad if a party shows that the challenged law “punishes

a substantial amount of protected free speech, judged in relation to the statute's plainly legitimate

sweep.” Virginia v. Hicks, 539 U.S. 113, 118–19 (2003) (internal citation and quotation marks

omitted) (citing Broadrick, 413 U.S. at 613, 615). Such a law may not be enforced “until and

unless a limiting construction or partial invalidation so narrows it as to remove the seeming

threat or deterrence to constitutionally protected expression.” Id.

        A law is unconstitutionally vague and “fails to meet the requirements of the Due Process

Clause if it is so vague and standardless that it leaves the public uncertain as to the conduct it

prohibits . . . .” City of Chicago v. Morales, 527 U.S. 41, 56 (1999) (quoting Giaccio v.

Pennsylvania, 382 U.S. 399, 402–03 (1966)) (internal quotation marks omitted). “Vagueness

may invalidate a criminal law for either of two independent reasons[: f]irst, it may fail to provide

the kind of notice that will enable ordinary people to understand what conduct it prohibits;

second, it may authorize and even encourage arbitrary and discriminatory enforcement.” Id. at 52
(citing Kolender v. Lawson, 461 U.S. 352, 357 (1983)). In order to establish that a law is vague

within the due process clause, one “must demonstrate that the law is impermissibly vague in all

of its applications” and must “prove that the enactment is vague not in the sense that it requires a

person to conform his conduct to an imprecise but comprehensible normative standard, but rather

in the sense that no standard of conduct is specified at all.” Hoffman Estates v. Flipside, Hoffman

Estates, 455 U.S. 489, 497 and 495, n. 7 (1982) (internal quotation omitted).

          1. The Special Events Ordinance is in part facially overbroad, but not void for
             vagueness.

          Next, Plaintiffs argue the Special Events Ordinance is overbroad because “it criminalizes

a vast amount of constitutionally protected speech.” (Doc. No. 12, at 9.) Specifically, they argue

that the ban on speech that is “disruptive” or “abusive” is unconstitutional. In addition, Plaintiffs

argue the statute is unconstitutionally vague because it does not define what conduct is

“disruptive” or “dangerous” or what language is “abusive” or “threatening.” (Id., at 10.)

          The Court notes that the Special Event Ordinance is designed at least in part to prohibit a

constitutionally unprotected category of speech called “fighting words.” In Chaplinsky v. State

of New Hampshire, 315 U.S. 568, 572 (1942), the Supreme Court stated that the government

may regulate the utterance of words that “have a direct tendency to cause acts of violence by the

person to whom, individually, the remark is addressed.” However, a statute limiting such speech

“must be carefully drawn or be authoritatively construed to punish only unprotected speech and

not be susceptible of application to protected expression.” Gooding v. Wilson, 405 U.S. 518, 522

(1972).

          The Court agrees that a ban on “abusive” and “disruptive” speech or conduct, without

any reasonable person standard or limiting parameters, is unconstitutionally overbroad. In

Gooding, the Supreme Court held that “[t]he dictionary definition[ ] of . . . ‘abusive’ give[s] [it]
greater reach than ‘fighting’ words.” Id. In so holding, the Supreme Court cited Webster's Third

New International Dictionary (1961) as defining “abusive” to include “harsh insulting language.”

Id. The current Merriam-Webster definition remains the same. Accordingly, in compliance

with Gooding, the Court finds the Special Event Ordinance is facially unconstitutional for

overbreadth.

       The current Merriam-Webster definition of “disruptive” references “disruption,” which is

defined as “a break or interruption in the normal course or continuation of some activity, process,

etc.” Based on this definition, the Court concludes that the ordinance’s prohibition of

“disruptive” language or conduct also does not limit its application to fighting words as defined

by Chaplinsky. For this reason, the Court concludes that the Special Events Ordinance outlawing

“disruptive” speech or conduct is facially unconstitutional because it is overbroad. Accordingly,

Plaintiffs have demonstrated that they are likely to succeed on their claim that the Special Event

Ordinance is unconstitutional to the extent it bans (1) “Any conduct deemed to be disruptive” to

participants or attendees of the special event; and (2) “Abusive . . . language that disrupts a

special event or festival.”

       However, this does not end the Court’s analysis of the Special Event Ordinance. As

stated by the Supreme Court, “[t]he unconstitutionality of a part of an Act does not necessarily

defeat . . . the validity of its remaining provisions.” United States v. Jackson, 390 U.S. 570, 585

(1968). “The only circumstance in which this rule is not to be applied is where ‘the invalid

provisions are deemed so essential, and are so interwoven with others, that it cannot reasonably

be presumed that the legislature intended the statute to operate otherwise than as a whole.’” Jim

Crockett Promotion, Inc. v. City of Charlotte, 706 F.2d 486, 489 (4th Cir. 1983) (quoting Moore

v. Fowinkle, 512 F.2d 629, 632 (6th Cir. 1975)).
       Here, the Court interprets the Special Event Ordinance to also forbid the following: (1)

“Any conduct deemed to be . . . dangerous to participants or attendees of the special event”; (2)

and (2) “threatening language that disrupts a special event or festival”; and (3) “[a]busive or

threatening language . . . that abuses or threatens another person in a manner likely to cause a

fight or brawl at a special event or festival.” The Court finds that “[a]busive or threatening

language . . . that abuses or threatens another person in a manner likely to cause a fight or brawl

at a special event or festival” establishes a limited meaning of “abusive” that is sufficiently

narrow so as to confine the prohibition to unprotected “fighting words.” Accordingly, this

portion of the Special Events Ordinance may stand as it is carefully drawn to punish only

unprotected speech and is not susceptible of application to protected expression. See Johnson v.

Quattlebaum, 664 F. App'x 290, 294 (4th Cir. 2016). The Court also finds no fault with the

prohibition on “threatening language that disrupts a special event or festival” as true threats are

not constitutionally protected speech, either. United States v. White, 670 F.3d 498, 507 (4th Cir.

2012) (“True threats may be proscribed consistent with the Constitution because such threats

“are words that ‘by their very utterance inflict injury.’”) Finally, the Court finds that the

prohibition on “[a]ny conduct deemed to be . . . dangerous to participants or attendees of the

special events” is a content-neutral restriction on conduct that is narrowly tailored to serve the

City’s compelling interest in ensuring public safety and order.

       Furthermore, Plaintiffs have not demonstrated that the statute, so narrowed by the Court,

is impermissibly vague. In Chaplinsky, the Supreme Court concluded that the state court's

construction of a statute to cover only unprotected fighting words “necessarily dispose[d] of

appellant's contention that the statute [was] so vague and indefinite as to render a conviction

thereunder a violation of due process.” 315 U.S. at 574. Therefore, the Court’s narrowing and
interpretation of the Special Events Ordinance disposes of Plaintiffs’ argument that the terms

“disruptive,” “dangerous,” “abusive,” and “threatening” are vague. See Johnson v. Quattlebaum,

664 F. App'x 290, 294 (4th Cir. 2016). The Special Events Ordinance does not “fail[ ] to provide

people of ordinary intelligence a reasonable opportunity to understand what conduct it

prohibits.” Hill v. Colorado, 530 U.S. 703, 732 (2000). Rather, it forbids a narrow category of

unprotected speech—fighting words—and only when such words are spoken at a special event or

festival. Similarly, it is not “so standardless that it invites arbitrary enforcement.” Johnson v.

United States, 135 S.Ct. 2551, 2556, (2015). “Police officers cannot arbitrarily decide what

conduct to punish under the Statute; both the fighting-words requirement and the proximity

limitation circumscribe their discretion.” Quattlebaum, 664 F. App'x at 295. While some

exercise of police discretion is required, the degree required by this ordinance is acceptable. Id.

        For these reasons, the Court will grant Plaintiff’s preliminary injunction such that the

City is hereby enjoined from enforcing the portion of the Special Events Ordinance prohibiting

“[a]ny conduct deemed to be disruptive . . . to participants or attendees of the special event” and

“[a]busive . . . language that disrupts a special event or festival.” However, the City may still

enforce the portions of the Special Event Ordinance prohibiting “[a]busive or threatening

language . . . that abuses or threatens another person in a manner likely to cause a fight or brawl

at a special event or festival,” “[a]ny conduct deemed to be . . . dangerous to participants or

attendees of the special event,” and “threatening language that disrupts a special event or

festival.”

        2. The Unnecessary Noise Ordinance is not void for vagueness.

        Plaintiffs next argue the Unnecessary Noise Ordinance is unconstitutionally vague on two

grounds: (1) because it does not define what “sound” is “raucous or disturbing,” or what
“duration” is prohibited; and (2) it vests unfettered discretion in City officials to determine what

sound is “disturbing” or continues for too long in “duration.” (Doc. No. 12, at 11.) For the

reasons discussed below, Plaintiffs’ arguments fail.

       First, noise ordinances banning “disturbing” noise can withstand a challenge for

vagueness. For example, in Grayned, the Supreme Court has held that an ordinance barring

“noise . . . which disturbs or tends to disturb” in the proximity of a school is not

unconstitutionally vague or overbroad. See Grayned v. City of Rockford, 408 U.S. 104, 114

(1972). The Court emphasized that the “antinoise ordinance [under review] does not permit

punishment for the expression of an unpopular point of view,” thus bringing the ordinance within

the category of regulations “aimed at noncommunicative impact.” 408 U.S. at 113. The Court

accordingly found that, though it was troubled by the vagueness of the words “tends to disturb,”

in the phrase “noise . . . which disturbs or tends to disturb” as constituting a violation under the

ordinance, it could, by looking to other decisions of the State Courts construing similar or

analogous words, assume the State Court would give a reasonable and valid construction to the

term by limiting its application to “actual or imminent interference with the ‘peace or good

order’ of the school.” Id. at 111. See also See Asquith v. City of Beaufort, 139 F.3d 408, 411

(4th Cir. 1998) (citing Grayned to vacate imposition of preliminary injunction against

enforcement of noise ordinance making it “unlawful for any person to willfully disturb any

neighborhood or business in the City by making or continuing loud and unseemly noises”).

       Furthermore, in Kovacs v. Cooper, 336 U.S. 77, 79 reh'g denied, 336 U.S. 921 (1949),

the Supreme Court found the terms “loud and raucous” sufficiently specific to withstand a

vagueness challenge because “[w]hile these are abstract words, they have through daily use

acquired a content that conveys to any interested person a sufficiently accurate concept of what
is forbidden.” Accordingly, the fact that the Unnecessary Noise Ordinance bans sound that is

“raucous” does not cause it to be unconstitutionally vague.

        Next, to interpret a state or municipal ordinance, federal courts look to see whether state

courts have spoken on the issue. See Grayned, 408 U.S. at 109–11 (looking first to state court's

interpretation of the state statute); Terminiello v. City of Chicago, 337 U.S. 1, 6 (1949) (“We can

only take the statute as the state courts read it.”). If a state court has not addressed the ordinance

at issue, federal courts will look to the “words of the ordinance itself, [ ] the interpretations the

[state court] has given to analogous statutes, and, perhaps to some degree, ... the interpretation of

the statute given by those charged with enforcing it.” Grayned, 408 U.S. at 110 (footnotes,

citations, and internal quotation marks omitted). Significantly, the court is to apply a narrowing

construction to a state statute if the state courts in question have applied a narrowing construction

to a similar statute. See id. at 111–12; see also Shuttlesworth v. City of Birmingham, 382 U.S. 87,

91 (1965) (providing that federal courts must defer to any narrowing construction given to state

ordinances by the state court).

        The City points out that the North Carolina Court of Appeals has found an ordinance

containing nearly identical language constitutional. See State v. Garren, 117 N.C. App. 393

(1994) (finding that ordinance banning “any loud, raucous and disturbing noise, which term shall

mean any sound which, because of its volume level, duration and character, annoys, disturbs,

injures or endangers the comfort, health, peace or safety of reasonable persons of ordinary

sensibilities” is constitutional). The Garren court wrote:

        Section 1–1(a) does not reach more broadly than is reasonably necessary to
        protect legitimate state interests and defines “loud, raucous and disturbing” noise
        as any sound which “annoys, disturbs, injures or endangers the comfort, health,
        peace or safety of reasonable persons of ordinary sensibilities.” Because of this
        objective standard for measuring what noise is prohibited, Section 1–1(a) is not
        unconstitutionally overbroad or vague and is therefore valid.
Id. at 397.

        The Court finds the Garren opinion instructive as it indicates how North Carolina courts

will define and apply the Unnecessary Noise Ordinance in an objective manner. It does not ban

all “loud, raucous, or disturbing sounds.” It bans “loud, raucous, or disturbing sounds” that

“because of their duration or volume,” “annoy, disturb, frighten, injure, or endanger the comfort,

health, peace, or safety of reasonable persons of ordinary sensibilities in the neighborhood or

Central Business District.” (emphasis added). As the North Carolina court pointed out, because

the relevant standard of behavior is dictated by the objective reasonable person standard, with

consideration of the specific location of the sound, the ordinance is not unconstitutionally vague.

See Vill. of Hoffman Estates, 455 U.S. at n.7 (laws are not void for vagueness where they contain

a “an imprecise but comprehensible normative standard”). Furthermore, while some police

discretion is required to enforce the statute, the degree required here is acceptable. See, e.g.

Munn v. City of Ocean Springs, 763 F.3d 437, 440 (5th Cir. 2014) (rejecting vagueness challenge

to an ordinance prohibiting “noise that annoys . . . a reasonable person of ordinary sensibilities”

because while the ordinance will require a police officer to apply his or her judgment in

determining a violation, “the Supreme Court precedents consider this level of uncertainty

tolerable in the noise ordinance context”); Gaughan v. City of Cleveland, 212 F. App'x 405, 413

(6th Cir. 2007) (unpublished) (rejecting vagueness challenge to noise ordinance because “the

imposition of a reasonable person standard to § 683.01(a) creates an objective standard against

which the ordinance can be enforced”).

        For this reason, the Court finds that the Unnecessary Noise Ordinance is not void for

vagueness either due to its word choice or based on the possibility for discretion in enforcement.

Plaintiffs’ example that it could criminalize “a person calling out to another across the street or

people conversating in raised voices to be heard over the music” is not persuasive. Such activity
would not violate the ordinance because it would not annoy, disturbed, frighten, injure, or

endanger “reasonable persons of ordinary sensibilities in the neighborhood or Central Business

District.” Not only is there an objective reasonable person standard, the ordinance also contains

consideration for the location of the noise. Accordingly, Plaintiffs are unlikely to succeed on the

merits of their claim that the Unnecessary Noise Ordinance is void for vagueness under the Due

Process clause of the Fourteenth Amendment.

   C. Plaintiffs’ As-Applied Challenge

       Finally, Plaintiffs argue they are entitled to a preliminary injunction prohibiting the City

from enforcing both ordinances in the future because they are likely to succeed on their claim

that both ordinances were previously applied to them in an unconstitutional manner. Plaintiffs

argue the City applied the Unnecessary Noise Ordinance to them in an unconstitutional manner

because “at no time was any objective criteria used to determine if [their] natural voices” were of

the type of sound that violates the ordinance. (Doc. No. 12, at 12.) Plaintiffs argue the Special

Events Ordinance was unconstitutionally applied to them because no “objective criteria [was]

offered to show that their discussion of Bible verses was somehow “disruptive” or “abusive” or

“likely to cause a fight or brawl” under § 130.05(B)(3). (Id.)

       An as-applied challenge is “based on a developed factual record and the application of a

statute to a specific person[.]” Richmond Med. Ctr. for Women v. Herring, 570 F.3d 165, 172

(4th Cir. 2009) (en banc). Here, the record shows that Plaintiffs were issued a citation for

violating the original Unnecessary Noise Ordinance in May 2018, and were not given the

opportunity to contest the citation in court. (Doc. No. 13–1, at 3.) The record further establishes

that the $20 fine imposed on Plaintiffs for their May 2018 violation was never enforced. (Id.)

However, the City apparently changed its policy shortly thereafter. The City’s Police Chief,

Rodney Jordan, submitted a declaration stating that Plaintiff Jeffrey Shook was arrested in June
2018 after officers received citizen complaints about his preaching. (Id.) Plaintiff was found not

guilty by a district court judge. (Id.) The City represents that “[g]oing forward, should Plaintiffs

or anyone else charged [sic] with violating that ordinance exercise their rights to contest the

charge, the ultimate decision of guilt will be determined in a court of law.” (Doc. No. 13, at 15.)

Plaintiffs submit no evidence to indicate otherwise.

       First, Plaintiff’s as-applied challenge to both ordinances appears to be an attempt to

repackage their vagueness argument. As explained supra, neither ordinance is impermissibly

vague. While the Court is troubled by the fact that Plaintiffs were unable to contest the citations

issued in May 2018, Plaintiff Jeffrey Shook was subsequently given the opportunity to contest

his June 2018 arrest and citation. Based on the conflicting evidence in the record, the Court is

not convinced that Plaintiff has demonstrated it is so likely to succeed on its as-applied

challenges that it is entitled to an injunction against future enforcement of the ordinances at this

stage of the action.

   D. Remaining Factors to be Considered in Awarding a Preliminary Injunction

        The remaining factors to be considered in awarding a preliminary injunction—the

alleged irreparable injury to the plaintiff without an injunction, the potential harm to the

defendant from the injunction, and the public interest—all weigh in favor of Plaintiffs to the

limited extent their request for a preliminary injunction is based on the partial facial overbreadth

of the Special Event Ordinance as discussed above.

       The Supreme Court has expressed that “[t]he loss of First Amendment freedoms, for even

minimal periods of time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S.

347, 373 (1976). Accordingly, the Court finds Plaintiffs have demonstrated irreparable injury.
       In addition, as the Fourth Circuit has stated, the City of Lincolnton is “in no way harmed

by issuance of a preliminary injunction which prevents the state from enforcing restrictions

likely to be found unconstitutional. If anything, the system is improved by such an

injunction.” Giovani Carandola, Ltd. v. Bason, 303 F.3d 507, 521 (4th Cir. 2002). Finally, the

Court finds that the public interest is served by the imposition of an injunction that upholds the

constitutional rights of the public. Accordingly, entry of a preliminary injunction barring the

City from enforcing the Special Events Ordinance to the extent it bans “abusive” and

“disruptive” conduct at special events, as discussed above, is appropriate.


                                        IV.     CONCLUSION

       NOW IT IS THEREFORE ORDERED THAT Plaintiff’s Motion for Preliminary

Injunction (Doc. No. 11) is GRANTED IN PART and DENIED IN PART. The City of

Lincolnton hereby ENJOINED from enforcing the portion of § 130.05 prohibiting “[a]ny

conduct deemed to be disruptive . . . to participants or attendees of the special event” and

“[a]busive . . . language that disrupts a special event or festival.” The remainder of Plaintiffs’

motion is DENIED as described above.

       SO ORDERED.


                                      Signed: August 29, 2019
